AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement, dated December 1, 1999, as amended, by and among, Allianz Life Insurance Company of New York (formerly Preferred Life Insurance Company of New York), PIMCO Variable Insurance Trust, and PIMCO Investments LLC (formerly Allianz Global Investors Distributors LLC) is hereby amended by deleting the existing Schedule A,and inserting in lieu thereof the following: SCHEDULE A (7th revised effective April 30, 2012) PIMCO Variable Insurance Trust Portfolios: 1.PIMCO VIT All Asset Portfolio 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 3.PIMCO VIT Emerging Markets Bond Portfolio 4.PIMCO VIT Global Advantage Strategy Bond Portfolio 5.PIMCO VIT Global Bond Portfolio (Unhedged) 6.PIMCO VIT Global Multi-Asset Portfolio 7.PIMCO VIT High Yield Portfolio 8.PIMCO VIT Real Return Portfolio 9.PIMCO VIT Total Return Portfolio 10. PIMCO VIT Unconstrained Bond Portfolio 11. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the participation agreement, as amended, as of April 30, 2012. Allianz Life Insurance Company of New York By:/s/ Michael D. Scriver Name:Michael D. Scriver Title:Vice President, Hedge Design and Management PIMCO Variable Insurance Trust By:/s/ Henrik P. Larsen Name:Henrik P. Larsen Title:Vice President PIMCO Investments LLC By:/s/ Jonathon D. Short Name:Jonathon D. Short Title:Chairman
